41 A.3d 854 (2012)
PPM ATLANTIC RENEWABLE
v.
FAYETTE COUNTY ZONING BOARD, Neil Brown and Thomas J. Bozek.
Petition of Thomas J. Bozek.
No. 360 WAL 2011
Supreme Court of Pennsylvania.
April 4, 2012.

ORDER
PER CURIAM.
AND NOW, this 4th day of April, 2012, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioner are:
(1) Is Appellant required to appeal a Pennsylvania Municipalities Planning Code bond order even though both the statute and all case law existing at the time of the appeal state that it is not a final order?
(2) Can and should the courts retroactively apply the Takacs [v. Indian Lake Borough, Zoning Hearing *855 Board, 18 A.3d 354 (Pa.Cmwlth. 2011)] rationale?